 In the Matter of J. B. COOK AUTO MACHINE COMPANY, INC., EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, PETITIONERCase No. 10-R4177.-Decided April 8,1947Messrs. Ben WestandH. Y. Crockett,both of Nashville, Tenn., forthe Employer.Mr. Paul Chipman,of Atlanta, Ga., for the Petitioner.Mr. Lewis H. Ulman,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a petition duly filed, the National Labor Relations Board, onOctober 28, 1946, conducted a prehearing election, pursuant to Section203.49 of the Board's Rules and Regulations, among the employees inthe alleged appropriate unit, to determine whether or not they desiredto be represented by the Petitioner for the purposes of collective bar-gaining.At the close of the election, a Tally of Ballots was furnished theparties.The Tally shows that, of approximately 62 eligible voters,59 cast ballots of which 24 were for the Petitioner and 7 against.Twenty-eight ballots were challenged.Thereafter, pursuant to Section 203.55, of the Board's Rules andRegulations, a hearing was held at Nashville, Tennessee, on November10 and 11, 1946, before Thomas T. Purdom, hearing officer.The hear-ing officer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERJ. B. Cook Auto Machine Company, Inc., aTennessee corporation,has its principal office and place of business at Nashville, Tennessee.It is engaged in selling and distributing new automobile parts andrebuilding, assembling and repairing automobile parts andgasolineand Dieselengines.73 N. L R.B., No. 47.249 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the year ending October 31, 1946, the Employer purchasedfor its Nashville plant approximately $5,000 worth of raw materialsand approximately $500,000 worth of automobile parts; 75 percentof the raw materials and 90 percent of the parts represented ship-ments from sources outside the State of Tennessee.During the sameperiod the Employer's repair and rebuilding operations were valuedat approximately $60,000, and it sold automobile parts, valued atapproximately $800,000.Ten percent of its total sales of parts andservices represented shipments to points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDThe Petitioner is an unaffiliated labor organization, claiming torepresent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a bargaining unit confined to employees atthe Employer's Nashville plant who are engaged in the repair andrebuilding of automotive parts, motors, and engines.The Employercontends that the only appropriate unit is one which includes all em-ployees at its Nashville plant, excluding executives and clerical em-ployees.The Nashville plant includes the following plant departments :counter sales, stock and receiving, shipping, outside sales, electricalor unit rebuilding, machine shop, and spring leaf.The unit soughtby the Petitioner is confined to non-supervisory employees in threeshop departments, known as the electrical or unit rebuilding depart-ment, the machine shop, and the spring leaf department.The work of the 3 shop departments, wherein all the Employer'smajor repair and rebuilding operations are performed, is confinedto rebuilding worn or damaged automotive parts and disassembling,repairing, and rebuilding complete gasoline and Diesel motors.Theelectrical or unit rebuilding department, consisting of approximately12 employees under the supervision of a department head, repairs and J.B. COOK AUTO MACHINE COMPANY, INC.251rebuilds generators, starters, fuel pumps, clutches, and other smallautomotive parts.The spring leaf department, consisting of 2 em-ployees, repairs and retempers the leaves of damaged automotivesprings.The machine shop, consisting of approximately 20 employ-ees under the supervision of a department head, is engaged primarilyin repairing and rebuilding complete automotive engines.The Employer would include, and the Petitioner would exclude,from the proposed unit, the employees of the outside sales department,the counter sales department, the stock and receiving department,and the shipping department.As their names imply, these depart-ments are devoted principally to the Employer's outside and over-the-counter sales, and its receiving, stocking, and shipping operations.At the hearing the Employer adduced evidence which shows thatmost of the employees of the departments which the Petitioner wouldexclude have had some training in the repair of automotive parts;that many of them spend some of their time on minor repair work;and that some of them have the qualifications of skilled mechanics.On the other hand, the record shows that the employees in the depart-ments sought by the Petitioner work in shops which are physicallyseparated from the other departments and that, while a few of the em-ployees whom the Petitioner would exclude are capable of performingmajor repairs in the shops, and have done so in emergencies, this is nota part of their regular work The repairs that are made normally bythe employees whom the Petitioner would exclude are minor in nature,require no particular skill to perform, and consume a very small partof the employees' working time.Transfers into and out of the shopdepartments are not made without the consent of the employee in-volved, and they are generally permanent transfers.In similar situations, the Board has held that employees such asthose sought by the Petitioner comprise a sufficiently skilled, identifi-able, and homogeneous group to constitute either a separate bargain-ing unit or a part of a more comprehensive one.' In the instant pro-ceeding no labor organization claims to represent the employees in thelarger unit claimed to be appropriate by the Employer.Accordingly,we conclude that the unit sought by the Petitioner is appropriate atthis time.The Employer and the Petitioner disagree with respect to the unitplacement of the following employees : the toolroom boy, the partswashers, the carpenter, the warehouse keeper, the head of the machineshop, and the head of the electrical or unit rebuilding department.The Employer would exclude and the Petitioner would include thetoolroom boy and the parts washers.The Employer contends thatthese employees, as unskilled workers, are not properly a part of the'SeeMatter or Allison Steel Manufacturing Company,61 N. L R B 221. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit of skilled workers sought by the Petitioner.We cannot agree.The toolroom boy and the parts washers work within the shop depart-ments and, while they are not skilled employees, their work in storingand issuing the necessary tools and cleaning parts and motors for themechanics and machinists is an integral part of the Employer's repairand rebuilding operations.Accordingly, we shall include the tool-room boy and the parts washers in the unit.2The Employer would exclude and the Petitioner would include thecarpenter and the warehouse keeper. The carpenter is engaged in gen-eral carpentry work throughout the plant.The warehouse keeper op-erates a warehouse located in a separate building behind the plant.His principal duty consists of storing excess parts that are not neededin the main stock room.While he occasionally disassembles carbure-tors and complete motors in order to salvage their usable parts, suchemployment occupies no more than 1 hour of his time each day. Sincethe principal duties of the carpenter and the warehouse keeper arenot directly connected with the Employer's repair and rebuilding op-erations, we shall exclude them from the unit.The final controversy with respect to the composition of the unitconcerns the head of the electrical or unit rebuilding department, andthe head of the machine ship. The Employer would include them inthe unit; the Petitioner would exclude them as supervisory employees.The Employer's manager testified at the hearing that neither ofthese department heads had authority to hire or discharge, but headmitted that they both could make recommendations affecting thestatus of their fellow employees.Other testimony given at the hearing-discloses that they both spend the majority of their time supervisingthe work of the employees within their departments, that they areboth paid a salary while the other employees in their departments arepaid, on an hourly basis, and that their. compensation, yearly bonus,and vacation privileges are greater than those of other employeeswithin their departments. Inasmuch as the department heads in dis-pute have most of the attributes of supervisory employees within our.usual definition of that term, we shall exclude them from the unit.We find that all employees of the Employer's electrical or unit re-building department, spring leaf department, and machine shopincluding the toolroom boy and parts washers, but excluding thecarpenters, the warehouse keeper, the head of the electrical or unitrebuilding department, head of the machine shop, and all other super-visory employees with authority to hire, promote, discharge, discipline,,or otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposes,of collective bargaining within the meaning of Section 9 (b) of the Act.3 SeeMatter of N. I. du Pontde Nemours& Company, IndianaOrdnanceWorks,59X L. R B 952,and casescited therein. J.B. COOK AUTO MACHINE COMPANY, INC.V.THE DETERMINATION OF REPRESENTATIVES2531.The challenged ballotsAs noted above, 59 ballots were cast in the election, of which 24were for the Petitioner, 7 were against, and 28 were challenged.Ofthe challenged ballots, 26 were cast by voters employed in departmentsnot included in the bargaining unit.3The other 2 challenged ballotswere cast by the head of the electrical or unit rebuilding departmentand the head of the machine shop," both of whom we have expresslyexcluded from the appropriate unit. Since none of the 28 challengedvoters fall within the unit found to be appropriate in Section IV,above, they are ineligible voters in the election.The challenges totheir ballots are therefore sustained, and their ballots will not becounted.2.Unchallenged ineligible votersConsistent with their positions on the unit at the time of the pre-hearing election, neither the Petitioner nor the Employer challengedthe Employer's carpenter, Eddie Williams, or its warehouse keeper,Robert J.Watson.We have previously excluded these employeesfrom the bargaining unit and accordingly they were not eligible tovote in the election. In addition to Williams and Watson, the recordreveals that employees J. D. Work and R. N. Worley also voted with-out challenge.Work was employed in the machine shop on the eli-gibility date, but was an outside salesman at the time of the election.Worley was working in the machine shop when the election was held,but was employed outside the unit on the eligibilty date.Under theBoard's Rules neither Work nor Worley was eligible to vote in theelection .5It is apparent that, since all of the unchallenged votes were counted,the results of the election reflect the votes of 4 ineligible voters.How-ever, it is equally clear that these 4 ballots were not controlling inestablishing the Petitioner's majority, since the Tally of Ballots showsthat 24 of the 31 unchallenged ballots were cast for the Petitioner andonly 7 against it.ICountersalesFrank Luna, R. N. Dorsett, A L Elrod, Harold Johnston,Richard Mosier, Gordon AI Rush, M B Sanders, Ernest Williams, Jeff Garner, way no EMurdock, outsidesales department:WE Moseley, P J. Carter, A D Lancaster, M. ALewis, James Yokley, E N Harris.Stock and receii vag department* JM Smith, Ii AlAnderson, Truman Draper, Edwin Felts, A. H Overstreet, Maxie D. Trisdale,Shipping0 Hughes, Locher Bibb, Roy A Davis, J. W HarmonThe Employer contends that the vote of employee Edwin Felts should be countedbecause he was employed as a machinist in the electrical or unit rebuilding department onSeptember 14, 1946, the pay-roll date that was used to determine voting eligibilityWecannot agree with this contentionUnder the Board's rules,an employee who was enrployed within the votinguniton the eligibility date is ineligible to voteunlesslie is alsoemployed in that unit at thetimeof the electionFelts was employed within the unit onthe eligibility date ; however, prior to the day of the election, he was transferred to the jobof stock clerk in the stock and receiving depai tment and was thus ineligible to vote°George Wiesman and W M Justice.5 Seefootnote3, supra. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince the results of the prehearing election show that a majorityof the eligible employees voting have selected the Petitioner as bar-gaining representative and since the counted ballots of the ineligiblevoters could not be determinative of the election, we shall certify thePetitioner as the collective bargaining representative of allemployeesin the appropriate unit.0CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that International Association of Machinistshas been designated and selected by a majority of all employees ofthe electrical or unit rebuilding department, spring leaf department,and machine shop of J. B. Cook Auto Machine Company, Inc., Nash-ville,Tennessee, including the toolroom boy and parts washers, butexcluding the carpenter, the warehouse keeper, the head of the elec-trical or unit rebuilding department, the head of the machine shop,and all other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, as their representativefor the purposes of collective bargaining and that, pursuantto Section9 (a) of the Act, the said organization is the exclusive representativeof all such employees for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, and other con-ditions of employment.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Certification of Representatives.